Phillips :
This proceeding involves the determination by the Commissioner of a deficiency of $381.30 in income tax for 1923. It is alleged that the Commissioner erred in determining the March 1,1913, value of certain property sold in 1923 and of subsequent improvements, in computing the taxable gain from such sale.
*133FINDINGS OF FACT.
The petitioner is a citizen of the United States, residing at Corsi-cana, Tex. During 1928 he sold oil royalties on 130.2 acres of land for $1,600 and subsequently in said year sold the fee title to said land for $39,291, reserving one-sixteenth of all oil and gas. In order to deliver possession, petitioner paid to the tenant $1,200 for the growing crops on said land.
Such property was acquired by the petitioner in 1904 for $28 per acre. In reporting gain upon such sale upon his tax return for 1923, petitioner fixed the March 1,1913, value at $150 per acre and the cost of subsequent improvements at $5,600. The Commissioner determined the March 1, 1913, value to be $75 per acre and the cost of subsequent improvements to be $4,750.
The fair market value of such property on March 1, 1913, was $125 per acre and subsequent improvements cost $5,600.

Decision will be entered on 15 days' notice, wnder Bule 50.

Considered by Van Fossan.